Name: Commission Regulation (EC) No 837/94 of 14 April 1994 suspending the standing invitation to tender for the export of breadmaking common wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 97/20 Official Journal of the European Communities 15. 4. 94 COMMISSION REGULATION (EC) No 837/94 of 14 April 1994 suspending the standing invitation to tender for the export of breadmaking common wheat held by the French intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas it is convenient to suspend the tender under Commission Regulation (EC) No 123/94 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The tender under Regulation (EC) No 123/94 is hereby suspended. Article 2 This Regulation shall enter into force on 15 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22. (3) OJ No L 191 , 31 . 7. 1993, p . 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 21 , 26. 1 . 1994, p. 9 .